 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for the
 6 United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:12-cr-00150 AWI
12                                Plaintiff,               STIPULATION RE RESTITUTION
                                                           AND CORRECTION TO
13   v.                                                    JUDGMENTS; ORDER
14   PHILLIP JACOB SHINEN,                                 JUDGE: Hon. Anthony W. Ishii
15                                Defendant.
16

17                                             STIPULATION
18          The United States of America, by and through its counsel of record, and defendant, by and
19
     through his counsel of record, hereby stipulate as follows:
20
            1.      Defendant Shinen was sentenced by the Hon. Anthony W. Ishii on January 21, 2014,
21
     following conviction after a guilty plea of one count of wire fraud (18 U.S.C. § 1343), Count One of
22

23 the Indictment.

24          2.      Whereas the defendant’s judgment orders him to pay restitution of $303,675.35, and

25 the judgment includes an Attachment A listing victims and restitution amounts that add up to
26 $303,676.85. (Dkt. No. 52, at 5, 8).

27
            3.      Whereas the restitution amount due to victim S.B. is incorrectly listed on page 8 of
28
                                                       1
29

30
     the judgment as $10,175.50, which is 50 cents higher than the actual restitution amount that should
 1
     be due to S.B. (Dkt. No. 52, at 8).
 2

 3          4.      The parties have reached this agreement and stipulation to correct the defendant’s

 4 judgment, and to otherwise clarify by Court order, as follows:

 5          5.      The restitution amount listed in Attachment A for individual S.B. is reduced by 54
 6
     cents, and the restitution amounts listed for all other victims in Attachment A are reduced by 4 cents
 7
     in order to make the total amount of restitution from Attachment A identical to the $303,675.35
 8
     amount listed on page 5 of the January 22, 2014 judgment.
 9

10          6.      If necessary for the disbursement and accounting of restitution owed and paid, the

11 defendant’s judgment (Dkt No. 52) shall be deemed to incorporate this stipulation.

12

13 IT IS SO STIPULATED.

14
     DATED:         September 24, 2019
15                                         /s/ Henry Z. Carbajal III
                                           HENRY Z. CARBAJAL III
16                                         Assistant United States Attorney

17 DATED:           September 15, 2019
                                           /s/Phillip Shinen (signature on file with AUSA)
18                                         PHILLIP JACOB SHINEN

19
20                                                ORDER

21
     IT IS SO ORDERED.
22
     Dated: December 5, 2019
23                                               SENIOR DISTRICT JUDGE
24

25
26

27

28
                                                       2
29

30
